DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 20, 22-26, 31, and 32 are objected to because of the following informalities: 
(a) For claims 1 and 32, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; and 
(b) for claims 20, 22-26, and 31, the terms “the first plastic mass” (claims 20, 22), “the third plastic mass” (claim 23), “the first and/or second and/or third and/or fourth plastic mass” (claim 24), “the first and second and third and fourth plastic material” (claim 24), “the second plastic mass” (claim 25), “the third and/or fourth plastic mass” (claim 26), and “the third and/or the fourth plastic mass” (claim 31) do not have proper antecedent basis within the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 18, 23-25, 27, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Patent Application Pub. No.: US 2008/0042498 A1) in view of Neal (US Patent No.: 7683509).
For claim 1, Beer discloses the claimed invention comprising: a rotor (reference numeral 8, figure 3), which is rotatable about an axis of rotation (figure 3), by which an axial direction of the electric machine is defined (see figure 1); a stator (reference numeral 3, see figure 1), which includes stator windings (reference numeral 5, see figures 2, 3); a coolant distributor space (reference numerals 11, 12, see right side of figure 1); a coolant collector space (reference numerals 11, 12, see right side of figure 1) arranged axially spaced apart from the coolant distributor space (see figure 1), wherein the coolant distributor space for cooling the stator windings fluidically communicates with the coolant collector space with at least one cooling passage (reference numeral 10) through which a coolant can flow (see figure 3), wherein the stator has stator teeth (between slots 6.1, see figure 3) extending along the axial direction and arranged spaced apart from one another along a circumferential direction (see figures 2, 3), which carry the stator windings (reference numeral 5) and which project from a stator body of the stator radially to the inside (see figures 2, 3), wherein between two stator teeth that are adjacent in the circumferential direction a stator slot (reference numeral 6.1) each is formed (see figures 2, 3), which includes a radially outer slot zone (portion of slot 6.1 which substantially provides the coil 5, figure 3) which, radially to the inside, away from the stator body, merges into a radially inner slot zone (portion of slot 6.1 which is located radially inward of the radially outer slot zone, see figure 3), the radially inner zone width measured along the circumferential direction is smaller than the radially outer zone width of the radially outer slot zone measured along the circumferential direction (see figure 3), and wherein the at least one cooling passage (reference numeral 10) extends in the stator slot at least in portions (see paragraph [0023]), and in a cross-section perpendicularly to the axial direction, is arranged at a transition from the radially outer to the radially inner slot zone (see figure 3, cooling passage 10 located in between zones of the stator slot 6, 6.1, 6.2).  Beer also discloses electrical insulation for the stator (see paragraph [0034]), but Beer however does not specifically disclose at least one stator winding for the thermal coupling being embedded in an electrically insulating plastic, which is arranged in one of the stator slots, and the cooling passage bounded by the electrically insulating plastic and within the stator slot.  
Neal discloses plastic (reference numeral 284) for embedding the stator winding (reference numeral 278, see figures 12, 13), and when applied to the windings of Beer this would disclose at least one stator winding for the thermal coupling being embedded in an electrically insulating plastic, which is arranged in one of the stator slots, and the cooling passage bounded by the electrically insulating plastic and within the stator slot.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plastic as disclosed by Neal for the stator windings of Beer for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 4, Beer discloses the cooling passage (reference numeral 10) within the stator slot being arranged in an end portion of the radially outer slot zone facing the transition (see figure 3).  
For claim 18, Beer discloses on an outer circumferential side of the stator body a fourth plastic mass (reference numeral 2, see figure 1) of a fourth plastic material is arranged (see figure 1).  
For claim 23, Beer in view of Neal disclose the claimed invention except for the coolant distributor space and/or the coolant collector space, for the thermal coupling to the stator windings, being at least partly arranged in the electrically insulating plastic, or in the third plastic mass.  Neal discloses the space (reference numeral 286, figures 12 and 13) being at least partly arranged in the electrically insulating plastic (reference numeral 284, see figures 12 and 13), and when applied to the coolant distributor space and coolant collector space of Beer this would disclose the coolant distributor space and/or the coolant collector space, for the thermal coupling to the stator windings, being at least partly arranged in the electrically insulating plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the space being at least partly arranged in the electrically insulating plastic as disclosed by Neal for the coolant distributor space and/or the coolant collector space of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 24, Beer in view of Neal disclose the claimed invention except for the first and/or second and/or third and/or fourth plastic mass being formed by an injection molding mass of the first and second and third and fourth plastic material, respectively. Neal further discloses the plastic mass being formed by injection molding (see column 16, lines 15-19), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the injection molding as disclosed by Neal for the plastic of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 25, Beer in view of Neal disclose the claimed invention except for at the second plastic mass projecting axially from the stator slot. Neal further discloses the plastic mass (reference numeral 284) projecting axially from the stator (reference numeral 273, see figures 12 and 13), i.e. the second plastic mass projects axially from the stator slot, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the axial projection as disclosed by Neal for the plastic of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 27, Beer in view of Neal disclose the claimed invention except for in at least one, or in each stator slot, between two stator teeth adjacent in the circumferential direction, at least one cooling passage and the electrically insulating plastic each being present.  Beer further discloses the cooling passage (reference numeral 10) and a plastic (reference numeral 9) present in the stator slot (see figure 3), and when combined with the electrically insulating plastic of Neal this would disclose in at least one, or in each stator slot, between two stator teeth adjacent in the circumferential direction, at least one cooling passage and the electrically insulating plastic each being present.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cooling passage as disclosed by Beer and the plastic of Neal in between two stator teeth of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 30, Beer in view of Neal disclose the claimed invention except for the at least one stator winding, or all stator windings, including two axial end portions on which an additional electrically insulating insulation is arranged, such that the axial end portions directly bound neither the coolant distributor space nor the coolant collector space.  Neal further discloses axial end portions (reference numeral 278) embedded in the plastic/insulation (reference numeral 284, see figures 12, 13), such that the axial end portions do not directly bound the space (reference numeral 286, see figures 12, 13), which when applied to the coolant distributor space and the coolant collector space of Beer would disclose the axial end portions directly bounding neither the coolant distributor space nor the coolant collector space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the axial end portions embedded in the plastic as disclosed by Neal for the stator of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 31, Beer discloses the electrically insulating plastic (see claim 10 of Beer), i.e. wherein the electrically insulating insulation is at least partly, or completely formed by an insulation varnish and/or the electrically insulating plastic, or the third and/or the fourth plastic mass.  
For claim 32, Beer discloses the machine being used for a motor vehicle (see paragraph [0045]), i.e. the vehicle, in particular a motor vehicle, comprising at least one electric machine according to claim 1.  

Claim(s) 2, 3, 5-7, 9-17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Neal as applied to claim 1 above, and further in view of Murakami (Japanese Patent Document No.: JP 10271738 A).
For claim 2, Beer in view of Neal disclose the claimed invention except for the cooling passage within the stator slot being arranged entirely in the radially inner slot zone, or the cooling passage within the stator slot being arranged partly in the radially inner slot zone and partly in the radially outer slot zone.  Murakami discloses the cooling passage (reference numerals 66A, 66B, 67) within the stator slot being arranged entirely in the radially inner slot zone (see figures 4, 6, 8), or the cooling passage (reference numerals 66A, 66B, 67) within the stator slot being arranged partly in the radially inner slot zone and partly in the radially outer slot zone (see figures 4, 6, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling passage arranged in the radially inner slot zone or partly in the radially inner slot zone and partly in the radially outer slot zone as disclosed by Murakami for the cooling passage of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 3, Beer in view of Neal disclose the claimed invention except for the cooling passage within the stator slot being exclusively arranged in the radially outer slot zone.  Murakami shows the cooling passage exclusively arranged in the radially outer slot zone (reference numeral 67A, 67B, see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling passage exclusively arranged in the radially outer slot zone as disclosed by Murakami for the cooling passage of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 5, Beer discloses the two stator teeth (in between slots 6, see figure 3) radially inside, including in each case an extension (at the radial end of the teeth facing the radially inner direction) projecting in the circumferential direction and bounding the radially inner slot zone (radially inner side of passage 10, see figure 3), the two extensions face one another along the circumferential direction (see figure 3), but Beer in view of Neal however do not specifically disclose the cooling passage being arranged at least partly between these two extensions in the radially inner slot zone.  Murakami discloses the cooling passage (reference numeral 67) being arranged at least partly between these two extensions in the radially inner slot zone (see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling passage arranged in between the extensions as disclosed by Murakami for the cooling passage of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 6, Beer in view of Neal disclose the claimed invention except for the cooling passage, in a cross-section perpendicularly to the axial direction, having the geometry of a rectangle with two wide sides and two narrow sides.  Murakami discloses the geometry of a rectangle with two wide sides and two narrow sides (reference numeral 67, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the geometry of a rectangle with two wide sides and two narrow sides as disclosed by Murakami for the cooling passage of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 7, Beer in view of Neal disclose the claimed invention except for the electrically insulating plastic being formed by a first plastic mass of a first plastic material and by a second plastic mass of a second plastic material.  Murakami discloses the insulating plastic formed by a first plastic mass (reference numeral 61) and a second plastic mass (reference numeral 71c, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second plastic mass as disclosed by Murakami for the electrically insulating plastic of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 9, Beer in view of Neal and Murakami disclose the claimed invention except for the electrically insulating plastic being partly also formed by a third plastic mass, which at least partly bounds the cooling passage.  The plastic mass 9 in figure 3 of Beer can be considered the third plastic mass (see figure 3) which can be considered to partly bound the cooling passage 10 of Beer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third plastic mass as disclosed by Beer for the cooling passage of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 10, Beer in view of Neal and Murakami disclose the claimed invention except for the cooling passage being exclusively bounded by the third plastic mass, or the cooling passage is at least partly bounded by the first plastic mass and at least partly by the third plastic mass.  Beer discloses the cooling passage (reference numeral 10) being partly bounded by the third plastic mass (reference numeral 9, see figure 3), and when combined with the first plastic mass of Murakami this would disclose the cooling passage being at least partly bounded by the first plastic mass and at least partly by the third plastic mass.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third plastic mass bound the cooling passage as disclosed by Beer for the cooling passage of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 11, Beer in view of Neal and Murakami disclose the claimed invention except for a coolant resistance of the third plastic mass being higher than the coolant resistance of the first or second plastic mass.  Having a particular coolant resistance would merely involve adjusting the shape of the cooling passage which is a known skill as exhibited by Murakami (see figures 2, 4, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of the passage as disclosed by Murakami for having a particular coolant resistance for the plastic mass of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 12, Beer in view of Neal and Murakami disclose the claimed invention except for the coolant resistance of the first and of the third plastic mass being higher in each case than the coolant resistance of the second plastic mass.  Having a particular coolant resistance would merely involve adjusting the shape of the cooling passage which is a known skill as exhibited by Murakami (see figures 2, 4, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the shape of the passage as disclosed by Murakami for having a particular coolant resistance for the plastic mass of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 13, Beer in view of Neal and Murakami disclose the claimed invention except for the cooling passage in the circumferential direction, being bounded at least partly, or completely, by the first plastic mass and radially inside and radially outside in each case at least partly, or completely by the third plastic mass.  Beer discloses the cooling passage 10 being at least partly bounded by the third plastic mass 9 (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third plastic mass bound the cooling passage as disclosed by Beer for the cooling passage of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 14, Beer in view of Neal and Murakami disclose the claimed invention except for in at least two stator slots, or in all stator slots, the first and also second and also third plastic mass being arranged in each case.  Murakami disclose multiple plastic masses within the stator slot (reference numerals 61, 71c, see figures 4, 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the multiple plastic masses as disclosed by Murakami for the stator slots of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 15, Beer in view of Neal and Murakami disclose the claimed invention except for the first plastic material of the first plastic mass and/or the second plastic material of the second plastic mass and/or the third plastic material of the third plastic mass including a thermosetting plastic or being a thermosetting plastic.  Neal discloses the plastic material being thermosetting plastic (see column 6, lines 21-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermosetting plastic as disclosed by Neal for the plastic material of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 16, Beer in view of Neal and Murakami disclose the claimed invention except for the first plastic material of the first plastic mass and/or the second plastic material of the second plastic mass and/or the third plastic material of the third plastic mass including a thermoplastic or is a thermoplastic.  Neal discloses the plastic material being thermosetting plastic (see column 6, lines 21-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic as disclosed by Neal for the plastic material of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 17, Beer in view of Neal and Murakami disclose the claimed invention except for the first plastic material including a thermosetting plastic or being a thermosetting plastic, and/or the second plastic material including a thermosetting plastic or being a thermosetting plastic, and/or the third plastic material including a thermosetting plastic or thermoplastic or being a thermosetting plastic or thermoplastic.  Neal discloses the plastic material being thermosetting plastic (see column 6, lines 21-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic as disclosed by Neal for the plastic material of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 26, Beer in view of Neal and Murakami disclose the claimed invention except for the third and/or fourth plastic mass at least partly bounding the coolant distributor space and/or the coolant collector space.  Neal discloses the plastic mass (reference numeral 284) at least partly bounding a space (reference numeral 286, see figures 12, 13), which when combined with the coolant distributor space and/or the coolant collector space of Beer this would disclose the third and/or fourth plastic mass at least partly bounding the coolant distributor space and/or the coolant collector space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic mass bounding a space as disclosed by Neal for the coolant distributor space and/or the coolant collector space of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  

Claim(s) 8, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Neal and Murakami as applied to claims 7 and 9 above, and further in view of Kobes et al. (US Patent Application Pub. No.: US 2015/0381010 A1).
For claim 8, Beer in view of Neal and Murakami disclose the claimed invention except for in the stator slot at least one stator winding being embedded in the second plastic mass of the second plastic material, the second plastic mass with the stator winding embedded therein being at least partly surrounded and/or bounded by the first plastic mass of the first plastic material, or embedded in the same, and the thermal conductivity of the second plastic material being higher than the thermal heat conductivity of the first plastic material.  Murakami already discloses the stator winding (reference numeral 71b) being embedded in multiple plastic materials (reference numerals 61, 71c, see figure 8), and having a higher thermal conductivity would merely involve providing additives for the plastic as disclosed by Kobes et al. (see paragraph [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the multiple plastic masses embedding the stator winding as disclosed by Murakami and also the higher thermal conductivity as disclosed by Kobes et al. for the plastic materials of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 28, Beer in view of Neal and Murakami disclose the claimed invention except for the heat conductivity of the second plastic mass being higher in each case than the heat conductivity of the first or third plastic mass.  Having a higher thermal conductivity would merely involve providing additives for the plastic as disclosed by Kobes et al. (see paragraph [0007]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the higher thermal conductivity as disclosed by Kobes et al. for the plastic materials of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 29, Beer in view of Neal and Murakami disclose the claimed invention except for the heat conductivity of the second plastic mass being the same in each case as the heat conductivity of the first or third plastic mass.  Having a particular thermal conductivity would merely involve providing additives for the plastic as disclosed by Kobes et al. (see paragraph [0007]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the higher thermal conductivity as disclosed by Kobes et al. for the plastic masses of Beer in view of Neal and Murakami for predictably providing desirable configurations for facilitating the cooling of the device.  

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Neal as applied to claim 1 above, and further in view of Sigmund et al. (US Patent No.: 2390130).
For claim 19, Beer in view of Neal disclose the claimed invention except for at least one additional cooling passage being formed by at least one aperture, which is arranged in a radially outer end portion of the stator slot located opposite the slot opening.  Sigmund et al. disclose at least one additional cooling passage formed by an aperture (reference numeral 25) arranged in the radially outer end portion of the stator slot (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one additional cooling passage arranged in the radially outer end portion of the stator slot as disclosed by Sigmund et al. for the stator slot of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 20, Beer in view of Neal and Sigmund et al. disclose the claimed invention except for the first plastic mass, in a cross-section perpendicularly to the axial direction, at least partly, or completely surrounding or encasing at least one aperture or all apertures.  Sigmund et al. further disclose the first plastic mass (reference numerals 24, 27) surrounding the one aperture (see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic mass surrounding the aperture as disclosed by Sigmund et al. for the aperture of Beer in view of Neal and Sigmund et al. for predictably providing desirable configurations for facilitating the cooling of the device.  

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Neal as applied to claim 1 above, and further in view of Miyamoto et al. (US Patent Application Pub. No.: US 2012/0091838 A1).
For claim 21, Beer in view of Neal disclose the claimed invention except for at least one additional cooling passage being present and formed by at least one aperture, which is arranged in the stator body radially outside the stator slot.  Miyamoto et al. disclose the additional cooling passage formed by an aperture (reference numerals 38, 42a) arranged in the stator body outside the stator slot (see figures 1-3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an additional cooling passage formed radially outside the stator slot as disclosed by Miyamoto et al. for the stator body of Beer in view of Neal for predictably providing desirable configurations for facilitating the cooling of the device.  
For claim 22, Beer in view of Neal and Miyamoto et al. disclose the claimed invention except for the aperture forming the additional cooling passage and arranged in the stator body being formed open towards the stator slot and being sealed in a fluid-tight manner by the electrically insulating plastic arranged in the stator slot, or by the first plastic mass.  Miyamoto et al. disclose the aperture formed open towards the stator slot (reference numerals 40a, 40b, see figures 2, 3), and when combined with the electrically insulating plastic of Beer in view of Neal this would disclose the sealing in a fluid-tight manner by the electrically insulating plastic arranged in the stator slot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the additional cooling passage formed open towards the stator slot as disclosed by Miyamoto et al. for the additional cooling passage of Beer in view of Neal and Miyamoto et al. for predictably providing desirable configurations for facilitating the cooling of the device.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling configurations for the device: US 7538457 B2 (Holmes; Alan G. et al.), US 6856053 B2 (LeFlem; Graham et al.), US 4396847 A (Weghaupt; Erich et al.), US 3457439 A (GERING TIBOR et al.), US 3249775 A (MARCEL BAYLAC), US 20140346778 A1 (ARLAB N GABEIRAS; Teresa et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834